Citation Nr: 1717767	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left eye trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1980 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded this claim in June 2015 and November 2016.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds additional evidentiary development is necessary before the Board can adjudicate the left eye claim.  

In the November 2016 remand, the Board directed that a new medical opinion be obtained and that a complete rationale be provided for all opinions expressed.  The remand also instructed that the examiner was to consider service treatment records showing treatment for the Veteran's left eye in June 1988, September 1997, and June 2006.  The September 2015 VA examiner provided the February 2017 addendum opinion.  However, the addendum did not offer any rationale for its conclusion that there was no correlation between the Veteran's current disability and his in-service incidents.   The Veteran has a right, as a matter of law, to compliance with remand instructions, and the Board has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Ensure all outstanding VA records are associated with the claims file, specifically to include records since September 2015.

2.  After receipt of any outstanding records, schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's left eye disability.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should identify each left eye disability.  For each left eye disability found, the examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to active military service (February 1980 to July 2006).  

In doing so, please reconcile the opinion with all evidence of record.  Particular attention is called to the following:

*June 1988 service treatment record documenting blunt trauma to the left eye.

*September 1997 service treatment record showing an eye infection.  

*May 2006 service treatment record indicating presbyopia.

*June 2006 service treatment record noting a tender and swollen eye lid.

A complete rationale for any opinion expressed should be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  After completing all indicated development, the claim must be readjudicated.  If the benefits sought on appeal remain denied, the Veteran will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



